PER CURIAM.
Petitioner has filed an inadequate Petition for Writ of Certiorari and an improper brief in support thereof. However, we have considered both together with the transcript of the proceedings before the Division of Employment Security and find that there is competent substantial evidence *1275to support the final agency order which petitioner seeks to review, and no departure from the essential requirements of law have been demonstrated.
Accordingly, the Petition for Writ of Cer-tiorari is DENIED.
MAGER, C. J., and DOWNEY and ALDERMAN, JJ., concur.